1    Lawrence D. Rohlfing
     Attorney at Law: 119433
2    Law Offices of Lawrence D. Rohlfing
     12631 East Imperial Highway, Suite C-115
3    Santa Fe Springs, CA 90670
     Tel.: (562) 868-5886
4    Fax: (562) 868-8868
     E-mail: rohlfing.office@rohlfinglaw.com
5
     Attorneys for Plaintiff
6    Charles A. Dale
7
8                         UNITED STATES DISTRICT COURT
9                        EASTERN DISTRICT OF CALIFORNIA
10
11   CHARLES A. DALE,                         )   No. 2:17-cv-2410 DB
                                              )
12                Plaintiff,                  )   STIPULATION AND ORDER FOR
                                              )   THE AWARD AND PAYMENT OF
13         vs.                                )   ATTORNEY FEES AND EXPENSES
                                              )   PURSUANT TO THE EQUAL
14   NANCY A. BERRYHILL, Acting               )   ACCESS TO JUSTICE ACT, 28 U.S.C.
     Commissioner of Social Security,         )   § 2412(d) AND COSTS PURSUANT
15                                            )   TO 28 U.S.C. § 1920
                  Defendant.                  )
16                                            )
                                              )
17
18         TO THE HONORABLE DEBORAH BARNES, MAGISTRATE JUDGE
19   OF THE DISTRICT COURT:
20         IT IS HEREBY STIPULATED by and between the parties through their
21   undersigned counsel, subject to the approval of the Court, that Charles A. Dale be
22   awarded attorney fees and expenses in the amount of four thousand six hundred
23   dollars ($4,600.00) under the Equal Access to Justice Act (EAJA), 28 U.S.C. §
24   2412(d), and no costs under 28 U.S.C. § 1920. This amount represents
25   compensation for all legal services rendered on behalf of Plaintiff by counsel in
26   connection with this civil action, in accordance with 28 U.S.C. §§ 1920; 2412(d).

                                              -1-
1           After the Court issues an order for EAJA fees to Charles A. Dale, the
2    government will consider the matter of Charles A. Dale's assignment of EAJA fees
3    to Lawrence D. Rohlfing. The retainer agreement containing the assignment is
4    attached as exhibit 1. Pursuant to Astrue v. Ratliff, 130 S.Ct. 2521, 2529 (2010),
5    the ability to honor the assignment will depend on whether the fees are subject to
6    any offset allowed under the United States Department of the Treasury's Offset
7    Program. After the order for EAJA fees is entered, the government will determine
8    whether they are subject to any offset.
9           Fees shall be made payable to Charles A. Dale, but if the Department of the
10   Treasury determines that Charles A. Dale does not owe a federal debt, then the
11   government shall cause the payment of fees, expenses and costs to be made
12   directly to Law Offices of Lawrence D. Rohlfing, pursuant to the assignment
13   executed by Charles A. Dale.1 Any payments made shall be delivered to Lawrence
14   D. Rohlfing.
15          This stipulation constitutes a compromise settlement of Charles A. Dale's
16   request for EAJA attorney fees, and does not constitute an admission of liability on
17   the part of Defendant under the EAJA or otherwise. Payment of the agreed amount
18   shall constitute a complete release from, and bar to, any and all claims that Charles
19   A. Dale and/or Lawrence D. Rohlfing including Law Offices of Lawrence D.
20   Rohlfing may have relating to EAJA attorney fees in connection with this action.
21   ///
22
23
24
25   1
      The parties do not stipulate whether counsel for the plaintiff has a cognizable lien
26   under federal law against the recovery of EAJA fees that survives the Treasury
     Offset Program.
                                               -2-
1          This award is without prejudice to the rights of Lawrence D. Rohlfing and/or
2    the Law Offices of Lawrence D. Rohlfing to seek Social Security Act attorney fees
3    under 42 U.S.C. § 406(b), subject to the savings clause provisions of the EAJA.
4    DATE: March 28, 2019           Respectfully submitted,
5                                   LAW OFFICES OF LAWRENCE D. ROHLFING
6                                        /s/ Lawrence D. Rohlfing
                                BY: __________________
7                                  Lawrence D. Rohlfing
                                   Attorney for plaintiff Charles A. Dale
8
9    DATED: March 29, 2019          McGREGOR W. SCOTT
                                    United States Attorney
10
11                                         /s/ Michael K. Marriott
12
                                    MICHAEL K. MARRIOTT
13                                  Special Assistant United States Attorney
                                    Attorneys for Defendant Nancy A. Berryhill,
14                                  Acting Commissioner of Social Security
                                    (Per e-mail authorization)
15
16                                       ORDER
17         Pursuant to the parties’ stipulation, IT IS SO ORDERED.
18   DATED: April 3, 2019                  /s/ DEBORAH BARNES
                                           UNITED STATES MAGISTRATE JUDGE
19
20
21
22
23
24
25
26

                                            -3-
